Opinion issued November 21, 2017




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-16-00433-CV
                           ———————————
             HUMBLE SURGICAL HOSPITAL, LLC, Appellant
                                       V.
 COURTNEY JOHNSON, AS REPRESENTATIVE OF THE ESTATE OF
   JOHN V. JOHNSON, III, DECEASED AND AS NEXT FRIEND OF
              MINOR, P.J., B.J. AND K.J., Appellee



                   On Appeal from the 334th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-20512

                         MEMORANDUM OPINION
      Appellant, Humble Surgical Hospital, LLC, has filed an unopposed motion to

dismiss this interlocutory appeal, stating that the parties have now resolved all
claims. See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2), 42.1(a)(1). No other party has

filed a notice of appeal and no opinion has issued. See id. 42.1(a)(1), (c).

      Accordingly, we reinstate this case following the March 10, 2017 Notice

Regarding Documents Filed in Case Stayed for Bankruptcy from the Clerk of this

Court, grant the appellant’s motion, and dismiss the appeal. See TEX. R. APP. P. 8.2,

42.1(a)(1), 43.2(f). We dismiss any other pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Bland.




                                          2